DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objections and rejections of the office action mailed 03/11/2021, have been overcome by the applicant's persuasive arguments, amendments and the Examiner's amendment (see below).
Claims 1-4 and 6-30 are allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Benno M. Guggenheimer on 3/8/2022 to resolve the claim set discrepancies. This amends claims 2, 3, 4, 6, 10, 14, 15, 17, 20, 22, 23, 24, 25, and 26. The application has been amended as follows:
Amendments to the Claims:
1.	(Previously Presented) A computer-implemented method for analyzing a computer model of an airplane assembly, the method comprising:

creating a job set comprising a group of tasks specified by the set of instructions, the group of tasks comprising tasks for:
	constructing a nominal solid model for each component of the set of components by implementing a computer-aided design (CAD) kernel using a compiled bridge layer;
	constructing a nominal mesh of discrete elements for each nominal solid model;
	constructing a delta solid model for at least one component of the set of components, the delta solid model having at least one parameter that is incrementally varied with respect to the nominal solid model;
	constructing a delta mesh of discrete elements for the delta solid model and at least one nominal solid model; and
	performing an analysis using either or both the nominal mesh and/or the delta mesh;
identifying a subset of common tasks within the group of tasks;
generating a modified script having a task order that prioritizes the subset of common tasks with respect to other tasks of the group of tasks;
accessing a geometry-creation CAD kernel using a first compiled bridge layer to execute geometry creation tasks in accordance with the task order; and
accessing an analysis module using a second compiled bridge layer to execute model analysis tasks in accordance with the task order.

2.	(Currently Amended) The computer-implemented method of claim 1, wherein the subset of common tasks comprises: 
constructing a first nominal solid model corresponding to a first component of the set of components; and 
constructing a second nominal solid model corresponding to a second component of the set of components.

3.	(Currently Amended) The computer-implemented method of claim 1, further comprising:
identifying a first subset of tasks of the group of tasks second subset of tasks of the group of tasks 
executing the first subset of tasks a [[the]] processing unit; and
executing the second subset of tasks 

4.	(Currently Amended) A computer-implemented method for analyzing a three-dimensional computer model, the method comprising:
obtaining an un-compiled script having a set of instructions for analyzing the three-dimensional computer model, the three-dimensional computer model comprising a solid model assembly of multiple components;
creating a job set comprising a group of tasks that are specified by the set of instructions of the un-compiled script, the group of tasks of the job set comprising:
	constructing a solid model for each component of a set of components of the solid model assembly using a geometry-creation command implemented using a first bridge layer to access a computer-aided design (CAD) kernel; 
	constructing the solid model assembly using [[the]] solid models; and
	performing an analysis on the solid model assembly using a second bridge layer to access a computer-implemented analysis module;
identifying a subset of common tasks within the group of tasks;
constructing a processing queue by prioritizing the subset of common tasks within the processing queue with respect to other tasks of the group of tasks;
identifying a first group of tasks within the processing queue that can be executed independent of a second group of tasks within the processing queue;
executing the first group of tasks on a first processing unit by implementing either or both of the first bridge layer or the second bridge layer to access either the CAD kernel or the computer-implemented analysis module, respectively; and
executing the second group of tasks on a second processing unit that is distinct from the first processing unit by implementing either or both of the first bridge layer or the second bridge layer to access either the CAD kernel or the computer-implemented analysis module, respectively.

5.	(Canceled) 

6.	(Currently Amended) The computer-implemented method of claim 4, wherein:
the group of tasks of the job set further comprise[[s]]:
	computing a mesh for one or more of the constructed solid models; and
	performing an analysis using the computed mesh using the computer-implemented analysis module.

7.	(Original) The computer-implemented method of claim 6, wherein:
the analysis is a clearance analysis that determines a minimum clearance between two or more components of the set of components of the solid model assembly.

8.	(Original) The computer-implemented method of claim 6, wherein:
the analysis is an interference analysis that is configured to detect an interference condition between two or more components of the set of components of the solid model assembly.

9.	(Original) The computer-implemented method of claim 6, wherein:
the solid model assembly is a nominal assembly; 
a delta assembly is defined as having at least one component that has a delta dimension that is incremented with respect to a nominal dimension of the nominal assembly; and
the analysis is a spatial gradient computation that is configured to compute a spatial gradient between the nominal assembly and the delta assembly.

10.	(Currently Amended) The computer-implemented method of claim 4, wherein:

the first group of tasks includes a computation of a first mesh for a first set of components of the solid model assembly; and
the second group of tasks includes a computation of a second mesh for a second set of components of the solid model assembly.

11.	(Original) The computer-implemented method of claim 10, wherein the first set of components has a working envelope that does not overlap with the second set of components.

12.	(Original) The computer-implemented method of claim 4, wherein:

the second processing unit is a second processor operating on a second computing system.

13.	(Original) The computer-implemented method of claim 4, wherein:
the first processing unit is a first thread executed on a multi-threaded processor; and
the second processing unit is a second thread executed on the multi-threaded processor.

14.	(Currently Amended) A computer-implemented method for analyzing a three-dimensional computer model, the method comprising:
obtaining a runtime script having an instruction set comprising:
	first instructions for creating a three-dimensional component of the three-dimensional computer model;
	second instructions for positioning the three-dimensional component within an assembly of the three-dimensional computer model; and
	third instructions for performing a computer-implemented analysis on the three-dimensional computer model;
generating the three-dimensional component in accordance with the first instructions by implementing a first bridge layer to access a computer-aided design (CAD) kernel;
positioning the three-dimensional component within the assembly of the three-dimensional computer model in accordance with the second instructions by implementing the first bridge layer to access the CAD kernel;
analyzing the three-dimensional component in accordance with the third instructions by implementing a second bridge layer to access a computer-implemented analysis module; and
displaying a result of the analysis of the computer-implemented analysis module.

15.	(Currently Amended) The computer-implemented method of claim 14, wherein:
the CAD kernel is a three-dimensional modeling 
the computer-implemented analysis module is a computational fluid dynamic (CFD) module.

16.	(Previously Presented) The computer-implemented method of claim 14, wherein:
the first instructions comprise:

	instructions for generating a second three-dimensional object by implementing the first bridge layer to access the CAD kernel; and
	instructions for merging the first and second three-dimensional objects using the first bridge layer to access the CAD kernel and perform an equation-based instruction format to create the three-dimensional component.

17.	(Currently Amended) The computer-implemented method of claim 14, wherein:
the three-dimensional component is a first three-dimensional component; and
the first instructions comprise:
	instructions for generating a first three-dimensional object for the first three-dimensional component of the assembly; 
	instructions for generating a second three-dimensional object for a second three-dimensional component of the assembly;
	instructions for assigning a first tag to a first surface of the first three-dimensional object; and
	instructions for assigning a second tag to the first three-dimensional object while maintaining the assignment of the first tag to the first surface.

18.	(Original) The computer-implemented method of claim 17, wherein:
the computer-implemented analysis module identifies the first surface using the first tag; and
the computer-implemented analysis module performs a computer-implemented analysis using the first surface.

19.	(Original) The computer-implemented method of claim 14, wherein:
the computer-implemented analysis module computes one or more of:
	a volume-type constraint;
	a protrusion-type constraint; or
	a thickness-type constraint.

s as wrappers for an advanced programming interface of the CAD kernel. 

21.	(Previously Presented) The computer-implemented method of claim 20, wherein:
the first bridge layer includes a second layer of software objects that defines a smart object;
the smart object is configured to receive a first set of parameters specified by the first instructions from the runtime script; and
the smart object is configured to pass the first set of parameters to the CAD kernel using the first layer of software objects.

22.	(Currently Amended) The computer-implemented method of claim 21, wherein:
the first set of parameters [[are ]] is one or more of: a location of the three-dimensional component or a size dimension of the three-dimensional component.

23.	(Currently Amended) A computer-implemented method for generating a three-dimensional computer model, the method comprising:
obtaining a script comprising a set of script instructions for creating a three-dimensional computer object; and
executing the set of script instructions, the set of script instructions including:
	executing a first instruction to create a first geometric object, the first instruction including a geometry-creation command to be implemented using a bridge layer configured to access a computer-aided design (CAD) kernel, the geometry-creation command including a set of parametric constraints, the first geometric object defining a first geometric feature; 
	executing a second instruction to create a modified first geometric object, the second instruction including a feature-manipulation command to be implemented using the bridge layer configured to access the CAD kernel, the feature-manipulation command including a reference to the first geometric feature; 
	executing a third instruction to create a second geometric object, the third instruction including a direct-modeling command to be implemented using the bridge layer configured to access the CAD kernel, the direct-modeling command including a reference to the modified first geometric object and a third geometric object; and


24.	(Currently Amended) The computer-implemented method of claim 23, wherein:
the set of script instructions [[are]] is performed without displaying the three-dimensional computer model.

25.	(Currently Amended) The computer-implemented method of claim 23, wherein:
the geometry-creation command specifies a shape primitive; and
the set of parametric constraints defines a size of the shape primitive.

26.	(Currently Amended) The computer-implemented method of claim 25, wherein:
the shape primitive is an extruded solid defined by a profile shape; and
the set of parametric constraints defines a size dimension of the profile shape.

27.	(Original) The computer-implemented method of claim 23, wherein:
the feature-manipulation command specifies the first geometric feature created by the geometry-creation command; and
the feature-manipulation command creates a second geometric feature that is defined, at least in part, by the first geometric feature.

28.	(Original) The computer-implemented method of claim 27, wherein:
the feature-manipulation command includes a command that converts a set of edges of the first geometric feature to a set of rounded edges having a defined radius of curvature.

29.	(Original) The computer-implemented method of claim 23, wherein:
the direct-modeling command specifies the third geometric object and the first geometric object.

30.	(Original) The computer-implemented method of claim 29, wherein:
the direct-modeling command includes a Boolean operation between the third geometric object and the first geometric object.


Allowable Subject Matter
Claims 1-4 and 6-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest art of record Cazals, US Patent Application Publication No. 2010/0030538 teaches 3D modelling of parameterizable objects to have a common generic model that may be instantiated into other assemblies. The generic models of objects to be modeled are as parametric models associated with a 3D geometry of a part or of an assembly of parts, permitting a user who is not to retrieve and modify a parameter easily knowing only the result that he hopes to achieve. Thus, the use of parametric models makes it possible to obtain a simplified interface for modifying the parameters without modifying the source code. This simplified display interface may be presented, for example, in the form of a dialog window permitting visualization and modification of parameters in predetermined fields. The generic instantiated objects may then be adapted via the parameters to form a complex assembly models for airplane designs.
Georgescu et al., US Patent Application Publication No. 2014/0039847 teaches parallel processing of meshing for CAD model assemblies. Georgescu teaches splitting the CAD model into subparts and establishing a queue for processing each subpart. Georgescu suggests that it is possible to combine an off-the-shelf CAD kernel with the parallel processing system. 
Zhang etal., US Patent No.10,719,645 teaches that scripts may be used in runtime operations to execute instructions. However, the claims as recited are allowable since when reading the claims in light of the specification, none of the references ofrecord anticipates, or 
(Claim 1): obtaining an un-compiled script having a set of instructions for analyzing the
computer model of the airplane assembly, the airplane assembly including a set of components that defines at least a portion of an aeronautical surface; ... identifying a subset of common tasks within the group of tasks; generating a modified script having a task order that prioritizes the subset of common tasks with respect to other tasks of the group of tasks; accessing a geometry-creation CAD kernel using a first compiled bridge layer to execute geometry creation tasks in accordance with the task order; and accessing an analysis module using a second compiled bridge layer to execute model analysis tasks in accordance with the task order;
(Claim 4): creating a job set comprising a group of tasks that are specified by the set of instructions of the un-compiled script, the group of tasks of the job set comprising: constructing a solid model for each component of a set of components of the solid model assembly using a geometry-creation command implemented using a first bridge layer to access a computer-aided design (CAD) kernel; constructing the solid model assembly using solid models; and performing an analysis on the solid model assembly using a second bridge layer to access a computer-implemented analysis module ... executing the first group of tasks on a first processing unit by implementing either or both of the first bridge layer or the second bridge layer to access either the CAD kernel or the computer-implemented analysis module, respectively; and executing the second group of tasks on a second processing unit that is distinct from the first processing unit 
(Claim 14): obtaining a runtime script having an instruction set comprising: ... generating the three-dimensional component in accordance with the first instructions by implementing a first bridge layer to access a computer-aided design (CAD) kernel; positioning the three-dimensional component within the assembly of the three-dimensional computer model in accordance with the second instructions by implementing the first bridge layer to access the CAD kernel; analyzing the three-dimensional component in accordance with the third instructions by implementing a second bridge layer to access a computer-implemented analysis module;
(Claim 23): obtaining a script comprising a set of script instructions for creating a three-dimensional computer object; and executing a first instruction to create a first geometric object, the first instruction including a geometry-creation command to be implemented using a bridge layer configured to access a computer-aided design (CAD) kernel, the geometry-creation command including a set of parametric constraints, the first geometric object defining a first geometric feature; executing a second instruction to create a modified first geometric object, the second instruction including a feature-manipulation command to be implemented using the bridge layer configured to access the CAD kernel, the feature-manipulation command including a reference to the first geometric feature; executing a third instruction to create a second geometric object, the third instruction including a direct-modeling command to be implemented using the bridge layer configured to access the CAD kernel, the direct-modeling in combination with the remaining elements and features of the claimed invention.
As dependent claims 2-3, 6-13, 15-22, and 24-30 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations and amendments can be found in at least paragraphs [0057-0058] relating to the scripts controlling the CAD kernels, [0141-0146] relating to tasks, and [0157-0158] relating to the computational analysis tools or modules controlled via the script through the bridge layers of Applicant's published specification. It is for these reasons that the applicants' invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Examiner, Art Unit 2148